se ever u division department of the treasury internal_revenue_service washington d c release number release date date date contact person dentification number uil contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s there is an insufficient number of insureds to provide for an adequate premium-pooling base in addition your risk is too heavily concentrated in two insureds as a result your business lacks one of the principal elements of insurance risk_distribution thus because you do not qualify as an insurance_company you do not meet the statutory requirement for exemption under sec_501 of the code you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in failure_to_file the returns timely may file the returns in accordance a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter areas iio f be n l a pr naa z a tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date date contact person identification_number contact number fax number employer_identification_number x n n uil - legend a o o o o y d a i n t t a o t l t f t - o a t e z o d dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you were incorporated on u as a v non-stock corporation you were formed to provide auto damage and liability coverage for your members which are taxicab companies you are structured on a mutual basis with six members a b c d f and g g provides services to you with respect to claims administration a c and d are corporations solely owned by h g is nephew and each of h’s five daughters j k l m and n by each of the daughters owned equally by each of h’s daughters a corporation owned by h h’s f is owned equally b is owned by h’s daughter j and o which is you provided automobile damage and liability policies to a b c and d the insureds the insureds have operated on a self-insured basis where depending on the company risk of dollar_figure to dollar_figure was retained for each occurrence losses over and above that amount have been covered by reinsurance provided by r you then provided reimbursement to the insureds for losses they incurred as a result of the risks they retained in you received w in premiums from these four insureds a paid x of your total premiums_paid zz of your total premiums risk insured by you on behalf of each of these entities b paid y of your total premiums c paid z of your total premiums d these percentages represent the percentages of total each of the six member-companies is operated on a each company being shared only with the shareholders of that company similarly the retained risk of accidents is borne solely by the company experiencing the loss each of the companies has determined that it through a mutual insurance arrangement that you manage its best interest to shift risk away from itself individually to you strictly independent basis with profits of is in law_and analysis the issue presented is whether you qualify as an insurance_company for federal_income_tax purposes under sec_501 of the code sec_501 of the code provides that insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters are exempt for all tax years beginning before date when your net written premiums or if greater direct written premiums do not exceed dollar_figure it also provides that for tax years beginning on or after date insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters are exempt if a the gross_receipts for the taxable_year do not exceed dollar_figure and b more than percent of such gross_receipts for the taxable_year consists of premiums see sec_501 of the code with you are taken into account if the entities are members of your controlled_group see sec_501 for purposes of these tests amounts received by entities affiliated neither the code nor the regulations thereunder define the terms insurance or insurance_contract the bedrock for evaluating whether an arrangement constitutes insurance is 312_us_531 in which the court stated that historically and commonly insurance involves risk-shifting and risk-distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed insurance has been described as involve ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils contractual security against possible anticipated loss 199_f2d_508 cir concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in 979_f2d_162 cir affg 96_tc_18 cases analyzing captive insurance arrangements have distilled the its commonly accepted sense see eg i t is the risk transferred must be risk of economic loss 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir cert_denied 340_us_853 and must not be merely an investment risk legierse u s pincite revrul_89_96 1989_2_cb_114 v commissioner risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by the insurance payment risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 g cir a single member and which rul 2005_2_cb_4 considered x a domestic_corporation which operated a rev courier transport business under the following situations its own name ie as a sole_proprietorship omitted through llcs of which x is were disregarded as entities separate from x under the procedure and administration regulations or through llcs of which x is classified as associations n each situation x or the llcs entered into an arrangement with y to cover an insurance risk the arrangement was y’s only such arrangement in situations and none of the llcs accounts for less than or more than of the total risk assumed by y through the disregarded llcs the arrangement did not constitute insurance for federal_income_tax purposes for lack of risk_distribution the arrangement did constitute insurance for federal_income_tax purposes in the situation where x conducted the business through llcs which had elected to be classified as associations because the llcs could now be treated as separate insureds resulting in risk_distribution the ruling holds that where x conducted the business in a single member and which had elected to be its own name or in you provided insurance coverage for four insureds a paid of total premiums received by you b paid of total premiums received by you these percentages represent the percentages of total risk insured by you on behalf of each of these entities as such these two insureds each have liability coverage for more than of the total risk insured by you therefore you are not similar to the organization described in situation of revrul_2005_40 accordingly the requisite risk shifting and risk_distribution have not occurred as such your activities do not constitute insurance for federal_income_tax purposes as described in revrul_2005_40 conclusion therefore you are not recognized as an organization exempt under sec_501 of the code for any of the years in which you seek exemption you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you lf you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t pe-3l7 attn constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter if sincerely director exempt_organizations rulings agreements
